DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Amendments
	Applicant’s remarks and amendments to the claims filed 12/30/2020 are acknowledged and have been carefully considered. 
	Regarding the rejection of claims 26-32 under 35 U.S.C. 112, Applicant’s remarks and amendment to claim 26 are acknowledged and are persuasive. Accordingly, the rejection of claims 26-32 under 35 U.S.C. 112 is withdrawn. 

Status of Claims
	Claims 26-44 were previously pending in the application, with claims 33-44 having previously been withdrawn as being drawn to a nonelected group of invention. 
	As of the amendments filed 12/30/2020, claim 26 is amended, and no claims are canceled or newly added. 
	Accordingly, claims 26-32 are presently under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 26, 27 and 32 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Saadat (US 20060184048, August 17, 2006, submitted by the applicant via IDS), (hereinafter “Saadat”) in view of Lee et al (US20080154131, filed on December 20, 2006), (hereinafter “Lee”), Loewke et al (US20100149183A1, filed December 14, 2007), (hereinafter “Loewke”), Werneth et al (US20070083195, April 12, 2007), (hereinafter “Werneth”) and Skwarek (US20080082145A1, April 03, 2008), (hereinafter “Skwarek”).

Regarding the claim 26, Saadat teaches a method of imaging a tissue region (“Tissue visualization and manipulation systems are described herein” abst), comprising:
visualizing a plurality of lesions over a tissue region within a body via an imaging catheter by viewing the tissue region through a viewing region purged of blood by a fluid (“a system may include a deployment catheter and an attached imaging hood deployable into an expanded configuration. In use, the imaging hood is placed against or adjacent to a region of tissue to be imaged in a body lumen that is normally filled with an opaque bodily fluid such as blood. A translucent or transparent fluid, such as saline, can be pumped into the imaging hood until the fluid displaces any blood” abst);
a location each of the plurality of lesions relative to one another over the tissue region, the identifying performed with a computer (“processor 98 may also be utilized to coordinate the fluid flow and the image capture... Once the image has been determined to be sufficiently clear, either visually by a practitioner or by computer, an image of the tissue may be captured automatically by recorder 100” [0091]) as the hood of the catheter moves from one site to another (“catheter 16 and imaging hood 12 is repositioned from tissue region to tissue region” [0096]);
visually displaying the relative locations of each of the plurality of tissue regions, the visually displaying performed with the computer (“central processing unit or processor 98 may be in electrical 
providing ablation for each of the one or more lesions (“The end effector 372 may be configured as an ablation probe utilizing radio-frequency energy, microwave energy, ultrasound energy, laser energy or even cryo-ablation” [0128]) and
visually displaying the registered ablation with the one or lesion, the visually displaying performed with the computer [0077], [0090].

Saadat does not teach identifying a location of the one or more lesions relative to one another over the tissue region, the identifying performed by measuring optical flow; registering a set of ablation parameters used for lesion generation for each of the plurality of lesions; and displaying the registered set of ablation parameters such that each of the plurality of lesions has a corresponding set of ablation parameters displayed in association therewith.
However, in the same field of endeavor, Lee teaches a method that includes “monitoring the ablation region, tracking a location of a catheter tip during ablation in the ablation region, analyzing a backscatter intensity in a predetermined region around the catheter tip, and adjusting the system settings to obtain enhanced backscatter data from the predetermined region” ([0009]). Lee further teaches: identifying a location of the one or more lesions relative to one another over the tissue region (“identifying the size and location of the ablation lesions on an actual dynamic image of the heart would increase both the accuracy as well as the efficiency of ablation procedures” [0005]). Lee also teaches storing image data, registering the image data, and analyzing differences in the image data for the 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Saadat with identifying a location of the one or more lesions relative to one another over the tissue region; registering ablation parameters for each of the one or more lesions as taught by Lee because it would allow “ablation regions to be more readily visualized, thus allowing the ablation procedure to be monitored in real-time on a dynamic image, thereby increasing the accuracy and efficiency of ablation procedures” ([0006] of Lee). All of the steps performed in the Lee’s method are for the purpose of “enhancement of visibility of ablation regions” (Title), which can include “identifying the size and location of the ablation lesions” ([0005]). 

Saadat in view of Lee does not teach the identifying performed by measuring optical flow. 
However, in a similar invention in the same field of endeavor, Loewke teaches a method “for generation of a continuous image representation of an area from multiple images consecutively received from an image sensor” (Abstract) for "real-time image mosaicing of tissue structures during in vivo medical procedures" (Loewke: [0044]), and further teaches: 
identifying a location of each of the plurality of lesions ("imaging device is a micro-endoscope for observing and treating lesions" Loewke: [0097]) relative to one another over the tissue region (“the scene is an area of tissue” [0087]), the identifying performed with a computer (“computer vision algorithms” [0043]) by measuring optical flow ("Image registration can be achieved through different computer vision algorithms such as, for example, optical flow" Loewke: [0043]; “calculating the optical flow between successive images” Loewke: [0057]) as the catheter ("minimally invasive imaging catheter" Loewke: [0004]) moves from one site to another ("imaging device is a hand-held microscope, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device disclosed by Sadaat, by including the image mosaicing systems and methods as taught by Loewke. One of ordinary skill in the art would have been motivated to make this modification because "Image mosaicing can be useful for medical imaging" (Loewke: [0004]). More specifically, it has "been found to be particularly useful for applications involving endoscopic imaging of tissue structures in hard to reach anatomical locations such as the colon, stomach, esophagus, or lungs" (Loewke: [0036]). The "resulting image mosaic provides not only a larger image representation but also architectural information of a volumetric structure that may useful for diagnosis and/or treatment" (Loewke: [0039]).

Saadat in view of Lee and Loewke does not teach registering a unique set of ablation parameters used for lesion generation for each of the one or more lesions; and displaying the registered set of ablation parameters for each of the plurality of lesions, wherein each of the plurality of lesions has a corresponding set of ablation parameters simultaneously displayed in association therewith.
However, in the same field of endeavor, Werneth teaches ablation catheters include different functional elements [0010] such as location elements, sensors, ultrasound transducers [0099] an imaging transducer such as an array of ultrasound crystals, an acoustic sensor, a photodetector and combinations thereof [0107]. The system further comprises an interface unit that monitors set of ablation parameters of the system, and prevents the energy delivered from exceeding a threshold. The set of parameters are temperature such as temperature from a temperature sensor; a value of 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Saadat in view of Lee and Loewke with registering a unique set of ablation parameters used for lesion generation for each of the one or more lesions; and displaying the registered set of ablation parameters with the lesion as taught by Werneth because it provides improved ablation products and techniques ([0007] of Werneth). The ablation products and techniques of Werneth’s invention are improved because they are “designed to efficiently deliver energy to tissue with precise control of the tissue to be ablated” ([0002]). Furthermore, the precise control of the ablation procedure allows for additional benefits, such as “precision controlled depth and width of lesions through a combination of bipolar and monopolar sequential duty cycles. The system is adjustable by the operator to modify intended lesion geometry to safely avoid structures like pulmonary vein lumens and the esophagus, as well as work in portions of the atrial wall that require deep lesions to effectively interrupt aberrant pathways” ([0083]). 

Saadat in view of Lee, Loewke and Werneth does not teach wherein each of the plurality of lesions has a corresponding set of ablation parameters simultaneously displayed in association therewith. 
Initially, it is noted that regarding the displaying ablation parameters, the primary reference Saadat teaches parameters such as the flow rate, velocity to be recorded and provided to viewer 100 for directly viewing the images of tissue where image recorder and viewer 100 also record the location of the viewed tissue region [0090].
In addition, Lee imaging system acquires image of the ablation, registers the image and analyzes the registered images in order to display data corresponding to changes due to ablated tissues [0026]. 
Further, Werneth teaches RF delivery unit 200 attaches to a temperature probe to determines the temperature then interprets and displays the temperature information on user interface display 201 [0075]. The display interface unit provides an analysis function to determine system parameters that correlate to ablation settings, the parameters of an energy amount, frequency, voltage, current, temperature, rate, duration, modulation parameter, threshold etc. [0104].
However, in the same field of endeavor, in addition to all the teachings above, Skwarek teaches user interface to control ablation therapy and monitor ablation therapy by defining the virtual electrode depth along with a touchscreen that the user interface provides a thermometer icon that represents a patient temperature, a timer icon that represents a remaining time for therapy, and other representations of therapy progress corresponding to the tissue lesions (abst). User interface displays a simple virtual electrode depth icon that indicates the size of a lesion that will be produced during the ablation therapy. The virtual electrode depth icon progressively shades the predicted lesion size during therapy to indicate the lesion progress. In addition, the user interface provides a thermometer icon that includes multiple methods for viewing a tissue temperature including thermometer icon color, a slider on the icon, and a number value for the temperature. In this manner, the user interface may reduce the time needed by a user to set up the therapy and enable more efficient therapy delivery [0012]. 

    PNG
    media_image1.png
    599
    586
    media_image1.png
    Greyscale


Notice that displaying the registered set of ablation parameters (e.g. W, Q, time, temperature etc.) for each of the plurality of lesions (see different lesion being ablated inbox 232), wherein each of the plurality of lesions has a corresponding set of ablation parameters simultaneously displayed in association therewith (see all these ablation parameters [e.g. W, QO, time, temperature, pump, location, system check etc.] displayed simultaneously in the re-produced figs. above and below).   

    PNG
    media_image2.png
    608
    576
    media_image2.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Saadat in view of Lee, Loewke and Werneth with wherein each of the plurality of lesions has a corresponding set of ablation parameters simultaneously displayed in association therewith as taught by Skwarek because it is generally regarded as safer and more accurate for a dynamic reference device with registration of parameters ([0015] of Skwarek).

Regarding the claim 27, Saadat teaches wherein the visualizing comprises visualizing cardiac tissue within a chamber of a heart (“provide real-time images in vivo of tissue regions within a body lumen such as a heart” [0070)).

Regarding the claim 32, Saadat teaches the viewing field is surrounded by an open hood (see figures specifically the fig. 2 and the associated pars.).



Claims 28 and 29 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Saadat in view of Lee, Loewke, Werneth and Skwarek as applied to claim 26 and further in view of Thapliyal et al (US 20070265610, November 15, 2007, submitted by the applicant via IDS), (hereinafter “Thapliyal’).

Regarding the claim 28, Saadat in view of Lee, Loewke and Werneth and Skwarek teaches all the limitations of the claims except for indicating a direction of a first lesion relative to a second lesion.
However, in the same field of endeavor, Thapliyal teaches a cardiac ablation system including an ablation catheter having an anchor adapted to support the ablation catheter within an atrium of a heart and an ultrasound emitter disposed radially outward from a rotation axis and from the anchor (abst). Certain ablation lines are drawn in the atrium around the pulmonary veins in an attempt to block the conduction of aberrant electrical signals. This set of ablation lines is called a lesion set. In this invention, it is proposed to have a lesion set as shown in FIG. 33. One ablation ring 306 encircles the two left PV's and another ablation ring 308 encircles the right PV's. An ablation line 3310 is drawn joining the ablation rings 306 and 308 [0193].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Saadat in view of Lee, Loewke, Werneth and Skwarek with indicating a direction of a first lesion relative to a second lesion as taught by Thapliyal because it improves the ablation process ([0005]-[0010] of Thapliyal).

Regarding the claim 29, Saadat in view of Lee, Loewke, Werneth and Skwarek teaches all the limitations of the claims except for the indication of the direction of the first lesion is superimposed on a field of view image generated by the imaging catheter of the second lesion.

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Saadat in view of Lee, Loewke, Werneth and Skwarek with the indication of the direction of the first lesion is superimposed as taught by Thapliyal because it improves the ablation process ([0005]-[0010] of Thapliyal).

Claims 30 and 31 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Saadat in view of Lee, Loewke, Werneth and Skwarek as applied to claim 26 and further in view of Webler (US 20070055142, March 8, 2007, submitted by the applicant via IDS), (hereinafter “Webler’).

Regarding the claim 30, Saadat in view of Lee, Loewke, Werneth and Skwarek teach all the limitations of the claims except for visually displaying includes displaying a map including a first representation of a first lesion of the more lesions and a second representation of a second lesion of the one or more.
However, in the same field of endeavor, Webler teaches map real time tracked positions to corresponding pre-recorded images [0047]. Catheter tip is in contact with the ventricular surface when a location is recorded, a map of the intra-ventricular surface can be created [0058]. Both measured 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Saadat in view of Lee, Loewke, Werneth and Skwarek with visually displaying includes displaying a map including a first representation of a first lesion of the more lesions and a second representation of a second lesion of the one or more as taught by Webler because displaying the map on a common display helps to ease the use the system and improves the resolution and quality in the images it can produce for the purpose of guiding a cardiac therapy ([0020] of Webler).

Regarding the claim 31, Saadat in view of Lee, Loewke, Werneth and Skwarek teaches all the limitations of the claims except for displaying the map on a common display with a field of view image generated by the imaging catheter.
However, in the same field of endeavor, Webler teaches map real time tracked positions to corresponding pre-recorded images [0047]. Catheter tip is in contact with the ventricular surface when a location is recorded, a map of the intra-ventricular surface can be created [0058]. By identifying these reference points in the coordinate systems of both the imaging system and the position tracking system, a mathematical transformation can be determined to map the tracked position relative to the reference points to the corresponding locations in the images relative to the corresponding reference points [0117] also see figs. 19 and 20.



Response to Arguments
Applicant provides the following argument with respect to claim 26: 

	Applicant submits that the combination of Sadaat, Lee, Werneth, and Skwarak does not render amended claim 26 obvious because the combination does not teach or suggest simultaneously displaying different sets of ablation parameters for multiple lesions as now claimed. In particular, Applicant submits that the combination does not teach or suggest “identifying a location of each of the plurality of lesions relative to one another over the tissue region, the identifying performed with a computer by measuring optical flow as the hood of the catheter moves from one site to another” as now recited in claim 26. Applicant submits that for the concept of identifying the relative locations of a plurality of lesions, the Action cites to Lee. However, Applicant submits that nowhere do the cited portions of Lee teach measuring optical flow to identify the location of each of the plurality of lesions. Accordingly, Applicant submits that the combination of Sadaat, Lee, and Werneth does not render amended claim 26 obvious. 

In response, Examiner respectfully submits that with respect to the newly added feature of amended claim 26, an additional prior art reference is being identified. Loewke teaches a method “for generation of a continuous image representation of an area from multiple images consecutively received from an image sensor” (Abstract) for "real-time image mosaicing of tissue structures during in vivo medical procedures" (Loewke: [0044]), and further teaches identifying a location of each of the plurality of lesions ("imaging device is a micro-endoscope for observing and treating lesions" Loewke: [0097]) relative to one another over the tissue region (“the scene is an area of tissue” [0087]), the identifying performed with a computer (“computer vision algorithms” [0043]) by measuring optical flow optical flow" Loewke: [0043]; “calculating the optical flow between successive images” Loewke: [0057]) as the catheter ("minimally invasive imaging catheter" Loewke: [0004]) moves from one site to another ("imaging device is a hand-held microscope, and the operator navigates the microscope by dragging it along a tissue surface. In an alternative embodiment, the imaging device is moved by mechanical actuation, as described in connection with FIGS. 2 and 6" Loewke: [0047]). 
	As Loewke clearly teaches measuring optical flow (“calculating the optical flow between successive images” Loewke: [0057]) as the catheter moves from one site to another ("images are captured by moving the image device or the field of view of images captured there from. The images can be processed in real-time to create a composite image mosaic for display" Loewke: [0042]), as described above, the only aspect of the newly added limitation that is not taught explicitly by Loewke is the “hood of the catheter.” However, the hood of the catheter, as well as movement of the hood of the catheter from one site to another, is certainly disclosed by the primary reference (“catheter 16 and imaging hood 12 is repositioned from tissue region to tissue region” Sadaat: [0096]). It would be obvious to one of ordinary skill in the art modify the hood of the catheter and the movement thereof as disclosed by Sadaat to include the measuring optical flow as the catheter moves as taught by Loewke. One of ordinary skill in the art would be motivated to make this modification because the "resulting image mosaic provides not only a larger image representation but also architectural information of a volumetric structure that may useful for diagnosis and/or treatment" (Loewke: [0039]).

Applicant provides the following arguments with respect to the dependent claims: 

	Applicant submits that claims 27 and 32 depend from and add features to claim 26, and thus, the arguments made in favor of the patentability of claim 26 apply to claims 27 and 32 as well. Accordingly, Applicant requests that this rejection be withdrawn. 
	Applicant further submits that claims 28 and 29 depend from and add features to claim 26, and thus, the arguments made in favor of the patentability of claim 26 apply 
Applicant further submits that claims 30 and 31 depend from and add features to claim 26, and thus, the arguments made in favor of the patentability of claim 26 apply to claims 30 and 31 as well. Moreover, Applicant submits that Webler does not remedy the deficiencies of Saadat and Lee. Accordingly, Applicant respectfully requests that this rejection be withdrawn.

In response, Examiner respectfully submits that as described above, an additional reference is included to teach the newly added features of independent claim 26 and accordingly, independent claim 26 remains rejected under pre-AIA  35 U.S.C. 103(a). Regarding the arguments that the Thapliyal and Webler references do not remedy the deficiencies of Sadaat and Lee with respect to the independent claim, these arguments are moot, as those references are not being relied on for teaching independent claim 26. Furthermore, dependent claims 27-32 also remain rejected, as described above in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.V.W./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793